Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 6-14, and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a method for a metal catalyst preparation with a preliminary surface ligand that is replaced where the preliminary surface ligand is either oleylamine or trioctylphosphine. There is no indication in the art that these ligands control the structure aggregation (current spec. [0017]) of a metal catalyst structure used in carbon dioxide reduction reactions ([002]). The closest prior art Harutyunyan (9,957,168) taught the use of a preliminary surface ligand but not the claimed ligands. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S SWAIN whose telephone number is (571)270-5832. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MELISSA S SWAIN/Primary Examiner, Art Unit 1732